[Cite as State v. Gibson, 2022-Ohio-1653.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.      30078

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
YOLONZO A. GIBSON                                     COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 20 11 3136

                                 DECISION AND JOURNAL ENTRY

Dated: May 18, 2022



        CALLAHAN, Judge.

        {¶1}     Appellant, Yolonzo Gibson, appeals his convictions by the Summit County Court

of Common Pleas. This Court affirms.

                                                 I.

        {¶2}     On October 8, 2020, Mr. Gibson’s mother placed a 911 call to report that her son

was beating up his girlfriend. She informed the dispatcher that Mr. Gibson was mentally ill and

was not taking his medication. When Tallmadge police officers arrived at the apartment building

where Mr. Gibson lived in a unit next door to his mother and stepfather, they heard noise in Mr.

Gibson’s unit that quieted when they knocked and announced their presence. The officers spoke

with Mr. Gibson’s stepfather, who confirmed that they had placed the 911 call and urged them to

enter Mr. Gibson’s apartment forcibly.

        {¶3}     After approximately ten minutes, during which the officers repeatedly knocked and

announced their presence, they kicked in the door to Mr. Gibson’s apartment. Upon entering, they
                                                 2


found Mr. Gibson and J.K. in a darkened bedroom. J.K., who was visibly injured, initially denied

that Mr. Gibson caused her injuries. Once the officers removed Mr. Gibson from the apartment,

however, J.K. became highly emotional, thanked the officers for their intervention, and explained

that Mr. Gibson had held her captive in the apartment for three days. In addition to J.K.’s injuries,

the officers noted that the bathroom sink was filled with bloody water.

        {¶4}   Mr. Gibson was indicted on one count of abduction in violation of R.C.

2905.02(A)(2)/(C) and one count of assault in violation of R.C. 2903.13(A)/(C). Mr. Gibson was

arraigned on November 24, 2020, at which time he indicated that he wished to represent himself

in the proceedings. Appointed counsel represented him during the arraignment, then withdrew.

In response to his request to represent himself, the State informed the trial court that Mr. Gibson

may have had mental health issues, expressed reservations about his self-representation, and

requested a competency evaluation. The trial court scheduled another pretrial for December 1,

2020.

        {¶5}   During that pretrial, Mr. Gibson again insisted that he wished to represent himself.

The trial court scheduled another pretrial for one week later. On December 8, 2020, Mr. Gibson

appeared by video. He reiterated that he wanted to represent himself, and the trial court initiated

a colloquy with him in that regard. Mr. Gibson also insisted that he did not want the trial court to

appoint backup counsel. The State interjected during the colloquy and requested that the Court

“inquire of Mr. Gibson who his caseworker is and what his medications were at the time of the

incident” because “[h]is mother did indicate that he at the time had ADHD, schizophrenia and

bipolar.” In response to this inquiry, Mr. Gibson stated that he had been diagnosed with major

depression while in prison but denied that he had been diagnosed with schizophrenia and that he

had previously been on medication.
                                                 3


        {¶6}    The trial court ordered a competency evaluation despite Mr. Gibson’s opposition.

The trial court then set the case for trial, scheduled another pretrial, and—despite Mr. Gibson’s

continued resistance—appointed counsel. At his next appearance, on February 16, 2021, Mr.

Gibson again voiced his dissatisfaction with having any representation. Because his appointed

attorney was not present, the trial court scheduled another pretrial for the following week.

        {¶7}    On February 23, 2021, the trial court conducted the next pretrial. The State

represented that the competency evaluation had not been completed and suggested that the March

19, 2021, trial date should be continued. Mr. Gibson’s appointed attorney informed the trial court

that Mr. Gibson had twice refused to cooperate with the evaluation. In response, Mr. Gibson

reiterated that he did not want to be represented by counsel. The trial court ordered him to be

evaluated at North Coast Behavioral Health for twenty days as a prerequisite to considering his

waiver of counsel.

        {¶8}    Mr. Gibson appeared again for a pretrial on June 1, 2021. At that time, the

competency evaluation had been completed and provided to the trial court, but it had not yet been

provided to appointed counsel. Noting that the evaluation found Mr. Gibson to be competent, the

trial court granted a continuance at the request of appointed counsel. On June 8, 2021, the parties

appeared for another pretrial. Appointed counsel informed the trial court that he had reviewed the

competency evaluation with Mr. Gibson, who had “repeatedly said * * * that he wishes to represent

himself in this matter.” Appointed counsel noted that he had reviewed the issue with Mr. Gibson,

but Mr. Gibson was firm in his desire to represent himself. At that point, the trial court conducted

a colloquy with Mr. Gibson regarding his waiver of counsel. Mr. Gibson also waived his right to

a jury trial.
                                                  4


       {¶9}    The trial court found Mr. Gibson guilty of both charges and sentenced him to thirty-

six months in prison for the abduction charge and six months in jail for the assault charge, to run

concurrently. Mr. Gibson appealed. His two assignments of error are addressed in reverse order

for ease of disposition.

                                                  II.

                               ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT VIOLATED APPELLANT’S RIGHT TO A SPEEDY
       TRIAL UNDER THE SIXTH AND FOURTEENTH AMENDMENTS OF THE
       UNITED STATES CONSTITUTION AND ARTICLE I, SECTION 10 OF THE
       OHIO CONSTITUTION[.]

       {¶10} Mr. Gibson’s second assignment of error argues that his right to a speedy trial was

violated because he was not brought to trial within ninety days. In the alternative, he argues that

the trial court committed plain error in this regard.

       {¶11} Ohio’s speedy trial statute, R.C. 2945.71, provides that an individual who has been

charged with a felony must be brought to trial within 270 days of arrest. R.C. 2945.71(C)(2).

When a defendant is incarcerated without bail on the pending charge, each day is counted as three

days. R.C. 2945.71(E). The rights described in R.C. 2945.71 are coextensive with constitutional

speedy trial guarantees. State v. King, 70 Ohio St.3d 158, 160 (1994), citing State v. O’Brien, 34

Ohio St.3d 7, 9 (1987).

       {¶12} Speedy trial rights must be invoked “‘at or prior to the commencement of trial[]’”

in order to preserve error for purposes of appeal. State v. Tinley, 9th Dist. Medina No. 17CA0062-

M, 2018-Ohio-2239, ¶ 10, quoting R.C. 2945.73(B). A defendant who fails to do so can argue

only plain error on appeal. Tinley at ¶ 10, citing State v. Carter, 9th Dist. Summit No. 27717,

2017-Ohio-8847, ¶ 20 and State v. Griffin, 9th Dist. Medina No. 2440-M, 1995 WL 752663, *1
                                                  5


(Dec. 20, 1995). Mr. Gibson did not assert his speedy-trial rights in the trial court, so this Court’s

review is limited to plain error. See generally Crim.R. 52(B).

       {¶13} Crim.R. 52(B) permits this Court to notice plain errors or defects that affected a

substantial right in the absence of an objection in the trial court. Under Crim.R. 52(B), “the

defendant bears the burden of demonstrating that a plain error affected his substantial rights.”

(Emphasis in original.) State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, ¶ 14. See also State

v. LaRosa, 165 Ohio St.3d 346, 2021-Ohio-4060, ¶ 40. This Court can only notice plain error

when there has been a deviation from a legal rule that constitutes an obvious defect in the trial

proceedings that affected the outcome of the trial. State v. Barnes, 94 Ohio St.3d 21, 27 (2002).

We do so only in exceptional circumstances to prevent a manifest miscarriage of justice. State v.

Long, 53 Ohio St.2d 91 (1978), paragraph three of the syllabus.

       {¶14} R.C. 2945.72(H) explains that the timeframe in which an accused must be tried may

be extended by “[t]he period of any continuance granted on the accused’s own motion, and the

period of any reasonable continuance granted other than upon the accused’s own motion[.]” In

this case, the timeframe disputed by the parties is narrow. Mr. Gibson argues that the continuance

granted at the request of appointed counsel to review his competency evaluation was not one made

“upon the accused’s own motion” because he had repeatedly asserted that he did not want to be

represented by counsel. See Crim.R. 52(B). The State, on the other hand, maintains that because

the trial court appointed counsel to represent Mr. Gibson until the competency issue was resolved,

the continuance was made upon his motion. Whether considered as a continuance requested on

Mr. Gibson’s own motion or not, however, the outcome in this case is the same because the

continuance was reasonable under the circumstances given Mr. Gibson’s repeated requests to

represent himself and the credible information that led the State to believe that he could be
                                                  6


suffering from untreated mental illness. See generally R.C. 2945.72(H). Consequently, even if

this Court accepts Mr. Gibson’s speedy-trial calculation as accurate up to the point of the

continuance requested by appointed counsel on June 1, 2021, his speedy-trial rights were not

violated.

          {¶15} The trial court did not violate Mr. Gibson’s right to a speedy trial. Because “error

* * * [is] the starting point for a plain-error inquiry[,]” Mr. Gibson’s second assignment of error is

not well-taken. See State v. Hill, 92 Ohio St.3d 191, 200 (2001); Crim.R. 52(B).

                                ASSIGNMENT OF ERROR NO. 1

          ADMISSION OF THE BODY CAMERA FOOTAGE WAS A VIOLATION OF
          APPELLANT’S RIGHT TO CONFRONTATION UNDER THE UNITED
          STATES CONSTITUTION AND WAS ALSO IMPERMISSIBLE HEARSAY AS
          NONE OF THE THREE WITNESSES TESTIFIED AT TRIAL[.]

          {¶16} In his first assignment of error, Mr. Gibson maintains that the body camera footage

that captured out-of-court statements made by his mother and stepfather and by J.K. was

inadmissible hearsay evidence and that its admission violated his rights under the Confrontation

Clause.

          {¶17} Mr. Gibson did not object to the admission of the body camera footage at trial, and

so he has forfeited all but plain error for purposes of this appeal. See generally Crim.R. 52(B).

See also State v. Doss, 9th Dist. Wayne No. 18AP0027, 2019-Ohio-436, ¶ 4. The burden of

demonstrating plain error falls to the appellant. See Perry, 101 Ohio St.3d 118, 2004-Ohio-297,

at ¶ 14; LaRosa, 165 Ohio St.3d 346, 2021-Ohio-4060, at ¶ 40. Mr. Gibson, however, has not

provided this Court with an argument that there was plain error that affected his substantial rights.

This Court declines to construct such an argument on his behalf. See Tinley, 2018-Ohio-2239, at

¶ 11.

          {¶18} Mr. Gibson’s first assignment of error is overruled.
                                                 7


                                                III.

       {¶19} Mr. Gibson’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       LYNNE S. CALLAHAN
                                                       FOR THE COURT



TEODOSIO, P. J.
SUTTON, J.
CONCUR.

APPEARANCES:
                                          8


ANGELA M. KILLE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, P rosecuting Attorney, and JACQUENETTE S. CORGAN, assistant
Prosecuting attorney, for Appellee.